DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10MAY2022 has been entered.
Response to Arguments
The Amendment filed 10MAY2022 has been entered. For a summary, see the Advisory Action mailed on 14MAR2022. Applicant's arguments filed 10MAY2022 have been fully considered but they are not persuasive.
Regarding the arguments, see the rejection below including CRAWFORD. Such technology of storing oil on the seabed in a frame has been known for decades. HARRIS teaches storing oil subsea and separating water from oil by gravity. HARRIS is double separating oil by recognizing the difficulty in separating water from oil by gravity alone. It is obvious to combine simple gravity separation in an oil storage tank with separators mounted on the sea bed to make oil/water separations easier. It is also well known in the art to either release cleaned water into the sea or reuse in well injection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 28,30-33,36,41 are rejected under 35 U.S.C. 103 as being unpatentable over of ORLOWSKI 2012 “Marlim 3 phase subsea separation system- challenges and solutions for the subsea separation station to cope with process requirements” in view of FOLKVANG (US 20100180768), HARRIS (US 2631558), and CRAWFORD (US 3113699).
Regarding claim 28, ORLOWSKI teaches a 3 phase subsea separation system (title, Figs.) including a method of separating fluids from a multiphase oil-containing wellstream (oil-water subsea separator; abstract; Fig. 2), comprising:
separating gas and water from the wellstream to produce oil (oil is produced at the outlet vessel, Fig. 2 #D; gas is separated at the harp, Fig. 2 #B; water is separated at the pipe separator, Fig. 2 #C; P1/introduction - P2/second paragraph);
cleaning oil from the water that is produced by the separation step (Fig. 2 #D);
mixing the fluids with gas separated from the wellstream in the separation step (“oil is recombined with the separated gas”; P2/second paragraph);
the separation and cleaning steps both being performed subsea onboard a frame (see frame on the seabed of e.g. Fig. 1) of a transportable subsea production unit provided on the seabed (title; Fig. 1; clearly the unit is transportable to deploy at the production well).
ORLOWSKI teaches the oil is recombined with the separated gas, but is vague as to whether the produced water is mixed with the gas in the outlet vessel (Fig. 2 #D). 
However, FOLKVANG teaches a separator tank for separation of fluid comprising water, oil and gas (title, Figs), which is suitable for subsea deployment (par. [0071]), provides a separator with high capacity compared to volume (par. [0011]), and is highly efficient (pr. [0013]). The separator provides for gas injection of recycled gas into the water phase (i.e. “flotation”; par. [0034-0035]), which form small bubbles that facilitate the separation of the oil/gas from the water phase (Fig. 4; par. [0016-0017,0059]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify method of ORLOWSKI with outlet vessel being a flotation vessel as taught by FOLKVANG in order to efficiently separate oil from water. The references are combinable, because they are in the same technological environment of oil/water separations. See MPEP 2141 III (A) and (G).
ORLOWSKI does not teach storing oil produced by the separation step in a storage tank and performing the cleaning step also on water settled from the stored oil. However, HARRIS teaches a marine oil storage tank (title, Figs.) and explains that the storage of oil produced in marine areas must be stored in tanks, preferably in the water adjacent to the producing well (C1/L1-13). HARRIS further teaches a subsea tank (Fig. 1 #10) that separates oil from water by settling (C3/L3-5). ORLOWSKI further recognizes recycling of water for additional separation (annotated Fig. 2).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify/combine method of ORLOWSKI to include a subsea oil storage tank and allowing water to settle in the oil tank as is known in the art, and send the settled water to the cleaning step of ORLOWSKI in order to efficiently and completely separate oil from water. The references are combinable, because they are in the same technological environment of oil/water separations. See MPEP 2141 III (A) and (G).
While HARRIS teaches a submerged oil storage tank, which is not on the seabed, such oil tanks in a frame on the seabed are known. CRAWFORD teaches an underwater liquid storage system (title, Figs.) that can hold up to 25,000 barrels of oil secured on the sea floor in a frame that restrains movement due to buoyant, wave, and current forces (C2/L24-31,42-50). 
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify/combine method of ORLOWSKI to provide an oil storage tank on the seabed in a frame as taught by CRAWFORD in order to economically store large quantities of oil in a tank that is restrained from movement as is known in the art. The references are combinable, because they are in the same technological environment of oil production technology. See MPEP 2141 III (A) and (G).
Annotated Fig. 2

    PNG
    media_image1.png
    540
    858
    media_image1.png
    Greyscale

Regarding claim 30, FOLKVANG teaches passing the produced water through first and second flotation units in series, the water output from the first flotation unit being input to the second flotation unit (par. [0038]).
Regarding claim 31, FOLKVANG teaches discharging the produced water into surrounding seawater after cleaning (par. [0003]).
Regarding claim 32, FOLKVANG teaches maintaining an oil-in-water ratio of the discharged produced water below e.g. 20 ppm, which anticipates the claimed range of below 30 ppm (par. [0031]).
Regarding claim 33, ORLOWSKI teaches injecting the produced water into a subsea reservoir after cleaning (Introduction).
Regarding claim 36, ORLOWSKI teaches effecting gas separation on the wellstream upstream of the water separation on the wellstream (Fig. 2).
Regarding claim 41, ORLOWSKI teaches the method is preceded or followed by transporting the subsea production unit to or from a subsea location (see P2 “Modularization of Subsea Station”, “enable access the equipment subsea”).
Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over of ORLOWSKI 2012 “Marlim 3 phase subsea separation system- challenges and solutions for the subsea separation station to cope with process requirements” in view of FOLKVANG (US 20100180768), HARRIS (US 2631558), CRAWFORD (US 3113699), and PLASENCIA (WO 2017001567).
Regarding claims 34-35, ORLOWSKI is silent as to further injecting processed water drawn from surrounding seawater or injecting gas. However, PLASENCIA teaches a method and system for water injection into an oil and/or gas containing subterranean formation (title, Figs.) and that a method to assist in the recovery of hydrocarbon products by raising the pressure in the formation in subsea hydrocarbon production, seawater is typically used for injection, which requires processing before injection (P1/L8-17). Note that injecting gas would also serve the same purpose.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the produced water injection method of ORLOWSKI to included processed seawater and gas in order to assist in the recovery of hydrocarbon products. The references are combinable, because they are in the same technological environment of subsea hydrocarbon production. See MPEP 2141 III (A) and (G).
Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over of ORLOWSKI 2012 “Marlim 3 phase subsea separation system- challenges and solutions for the subsea separation station to cope with process requirements” in view of FOLKVANG (US 20100180768), HARRIS (US 2631558), CRAWFORD (US 3113699), and SKOVHOLT (US 20150343328).
Regarding claim 37, ORLOWSKI teaches a pipe separator (Fig. 2 #C) but does not teach a dual pipe separator. However, SKOVHOLT teaches an inclined tubular separator for separating oil well substances (title, Figs) including performing water separation (par. [0001-0002]) in a dual pipe separator (Fig. 1; par. [0054]). Such a separator provides an efficient separator with improved laminar fluid flow conditions apart from non-Newtonian fluid behaviors and is suitable as a sea bed separator (par. [0001,0006,0012,0014]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify/combine the method of ORLOWSKI with the dual pipe separator of SKOVHOLT in order to efficiently separate oil from water. The references are combinable, because they are in the same technological environment of subsea hydrocarbon production. See MPEP 2141 III (A) and (G).
Regarding claim 38, ORLOWSKI teaches conditioning the wellstream in a pre-separator pipe section (Fig. 2 #C) downstream of gas separation (Fig. 2 #B) and in combination with SKOVHOLT upstream of the dual pipe separator. One having ordinary skill in the art would understand that the pre-separator pipe would effect a lower flow velocity, which would aid the efficiency of the dual pipe separator (see SKOVHOLT par. [0008]).
Claims 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over of ORLOWSKI 2012 “Marlim 3 phase subsea separation system- challenges and solutions for the subsea separation station to cope with process requirements” in view of FOLKVANG (US 20100180768), HARRIS (US 2631558), CRAWFORD (US 3113699), SKOVHOLT (US 20150343328), and GRAMME (US 20090145832).
Regarding claims 39-40, ORLOWSKI does not teach guiding the wellstream to follow a sinuous path in the pre-separator pipe section. However, GRAMME teaches a pipe separator (title, Figs.) including a sinuous path with reverse flow (see Figs. 3,4), which may be advantageous for increasing the length and thus the effectiveness of the separator body and/or effectively using the available space (par. [0011-0012]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the method ORLOWSKI with the curved pipe separator of GRAMME in order to efficiently separate oil from water and save space. The references are combinable, because they are in the same technological environment of subsea hydrocarbon production. See MPEP 2141 III (A) and (G).
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777